This is an action of trespass on the case to recover for injuries alleged to have been sustained by the plaintiff by the negligence of the defendant, in negligently and wilfully deserting him on the fishing grounds in the darkness of the night. And by reason of such desertion he was left alone in his dory and was compelled to face a rough and choppy sea without food or water for about eight hours before he reached the United States Government Light-Ship off Cape Elizabeth Shore. The jury returned a verdict for the plaintiff for $25.00 and the defendant filed a general motion for a new trial and *570excepted to a refusal by the presiding Justice to give requested instructions. Motion and exceptions overruled.
Frederick W. Hinckley, for plaintiff. Benjamin Thompson, and Frederick J. Laughlin, for defendant.